ENGEL, Circuit Judge,
dissenting.
For the reasons stated by United States District Judge Thomas Lambros filed in the district court on January 10, 1986, I must respectfully dissent. I specifically agree with Judge Lambros that in a proper case the doctrine of laches can apply in proceedings such as this, although certainly it should be sparingly used because of the congressional policy favoring resort to the administrative mechanisms in Title VII before commencement of suit. The circumstances here, however, are such that I must agree that not only was the delay inexcusable, but that very little positive good can come from the revival of a case which has been essentially dormant for more than 14 years. It must be remembered that the nature of the charges was withheld from The Plain Dealer for four years at the outset. Further, as I understand the record, the persons originally filing the charge with the EEOC are themselves no longer able to remember precisely the nature of the specific complaint. Given the fact that there undoubtedly has been a great turnover in personnel, and that over the years management and employees generally have gained new insights in the area of sex discrimination, I can only conclude that the revival at this date of these outmoded charges is designed more to achieve some tactical advantage than to advance the legitimate objects of the act. In addition, I understand that the Newspaper Guild had joint committees with The Plain Dealer during this entire period for the purpose of handling problems of sex discrimination, and it does not appear that any repair was ever had to this informal mechanism, which might have been useful had genuine problems arisen.
In my view, it would be much better to let the parties commence afresh if any problems of sex discrimination remain in the operation of the company. To try to reconstruct an uncertain and unremembered past record would only add useless baggage which would impede the progress toward the solution of any legitimate claims and increase the administrative costs to both the Guild and the Newspaper.